Exhibit 10(iii)(x)

AMENDMENT TO THE

WHIRLPOOL CORPORATION EXECUTIVE DEFERRED SAVINGS PLAN II

(As Amended and Restated Effective as of January 1, 2009)

THIS AMENDMENT is made this 21st day of December, 2009 by WHIRLPOOL CORPORATION
(the “Company”).

WHEREAS, the Company is the sponsor of the Whirlpool Corporation Executive
Deferred Savings Plan II (the “Plan”), as last amended and restated effective as
of January 1, 2009; and

WHEREAS, on December 15, 2009, the Board of Directors of the Company approved
the amendment of Sections A-1.4, and A-8.1, of the Plan, as set forth below; and

WHEREAS, the Company desires to coordinate the contribution percentage under the
Whirlpool Corporation 401(k) Plan (the “401(k) Plan”) with those under
Supplement A of the Plan; and

WHEREAS the Company desires to further amend the Plan to make certain Employer
Matching Contributions under Supplement A of the Plan discretionary; and

WHEREAS, pursuant to Sections 12.1 and A-8.1 of the Plan, the Company has
retained the right to make certain amendments to the Plan as is the case with
the 401(k) Plan; and

WHEREAS, pursuant to Section A-8.1 of the Plan, the Company has delegated
authority to amend Supplement A of the Plan to the undersigned if the intent of
the amendment is to make Supplement A consistent with the 401(k) Plan;

NOW THEREFORE, the Plan shall be amended as follows:

 

1.   Effective as of December 15, 2009, the Plan is hereby amended, by
substituting the following for Section A-1.4 of the Plan:

A-1.4            Participation

A person who is eligible to participate in this Supplement A shall become a
Participant under this Supplement A as of the first day of the Plan Year next
following the Plan Year during which such person meets the eligibility
conditions described in Section A-1.3 above, provided however, that the Chief
Executive Officer of the Company, or his designee, may in his discretion
establish administrative procedures which are consistent with the requirements
of Section 409A of the Code pursuant to which a person may become a Participant
under this Supplement A immediately upon meeting the eligibility conditions
described in Section A-1.3.

 

2.   Effective as of the date first stated above, the Plan is hereby amended, by
substituting the following for Section A-3.1 of the Plan:

A-3.1            Participant Elections to Defer

Prior to the start of each Plan Year, a Participant shall make an irrevocable
election to defer a percentage between zero (0%) and fifteen (15%) percent of
such Participant’s base salary and a percentage between zero (0%) and fifteen
(15%) of such Participant’s Bonus Compensation for that Plan Year under this
Supplement A. The election to defer base salary shall be the same percentages
that such Participant elects to defer under the 401(k) Retirement Plan;
provided, however, that any deferral to the 401(k) Plan in excess of 15% shall
be deemed, for purposes of this Plan as an election to defer 15% of base salary.
Further, deferrals shall be made under this Supplement A to the extent that
deferrals cannot be made under the 401(k) Retirement Plan because of limits
under Code Sections 401(a)(17), 402(g) or 415. A



--------------------------------------------------------------------------------

Participant’s separate election for any Plan Year shall also govern the deferral
of such Participant’s Bonus Compensation earned in the Plan Year but paid in
March of the following Plan Year.

 

3.   Effective as of the date of first stated above, the Plan is hereby amended,
by substituting the following for Section A-4.1 of the Plan:

A-4.1            Employer Matching Contribution Credits

 

  (a)   For each Plan Year the Company, in its sole discretion, shall determine
whether the company will make a contribution credit (an “Employer Matching
Contribution Credit”) to the Restoration Account of each Participant and the
amount of such credit, if any. Any of the Chief Executive Officer, the Executive
Vice President and Chief Financial Officer, or the Senior Vice President, Global
Human Resources shall individually have the authority to act on behalf of the
Company to determine the amount, if any, of Employer Matching Contribution
Credit under this Section. If the Company determines that an Employer Matching
Contribution shall be made, eligible participants shall receive an amount not to
exceed: (a) one hundred percent (100%) of the first three percent (3%) of such
Participant’s Total Compensation that such Participant elects to defer under
this Supplement A for such year, and (b) fifty percent (50%) of the next two
percent (2%) of such Participant’s Total Compensation that such Participant
elects to defer under this Supplement A for such Plan Year. The amount of the
Employer Matching Contribution Credit for a Participant shall be reduced by the
amount of employer matching contributions, if any, made for the Participant
under the 401(k) Retirement Plan.

 

  (b)   Notwithstanding the preceding paragraph (a) of this section: (i) a
Participant who is a Retirement Zone Participant under the terms of the
Whirlpool Employees Pension Plan shall not be eligible to receive an Employer
Matching Contribution Credit with respect to any portion of the Participant’s
Total Compensation deferred by the Participant while an employee of the Employer
in Band 00, 01, 02, 03 or 4a for Plan Years beginning before January 1, 2010;
and (ii) a Participant who is a Retirement Zone Participant under the terms of
the Whirlpool Employees Pension Plan and who is in Band 4 shall receive an
Employer Matching Contribution Credit if the Company determines to make an
Employer Matching Contribution Credit, for Plan Years beginning before
January 1, 2010 under a special formula based on the percentage shown in
subparagraph (c) (to the extent permitted under Section 409A), which shall be
reduced by the amount of employer matching contributions, if any, made for the
Participant under the 401(k) Retirement Plan, provided that either (i) the
Participant is an Employee on the last day of the Plan Year, or (ii) the
Participant terminated employment due to death, Disability, or retirement during
the Plan Year.

 

  (c)   With respect to Plan Years beginning before January 1, 2010, for a
Participant who is a Retirement Zone Participant under the terms of the
Whirlpool Employees Pension Plan and who is in Band 4, if the Company determines
to make an Employer Matching Contribution Credit, the amount of the Employer
Matching Contribution Credit for such each Plan Year, before reduction as
described in paragraph (b) above, shall be determined by applying the Company’s
matching percentage for that Plan Year by that portion of the Participant’s
Total Compensation that such Participant elects to defer under this Supplement A
for such year, which shall not exceed five percent (5%) of the Participant’s
Total Compensation. Management shall establish performance goals it deems
appropriate for paying the Employer Matching Contribution Credit. Once
established, management in its sole discretion may revise such performance goals
at any time to take into account occurrences other than those occurring in the
ordinary course of business for the Plan Year, or other unusual circumstances,
including but not limited to (1) the sale or purchase of some or all of the
assets or stock of the Company, (2) a material change in the Company’s
debt-to-equity ratio, (3) repurchase by the Company of its stock, (4) issuance
by the Company of new stock, (5) adjustments to earnings and other financial
measures to exclude the effect of unusual or extraordinary items,
(6) acquisitions and divestitures, (7) regulatory or legislative changes, and
(8) accounting changes. The Company’s actual matching percentage for a Plan Year
shall be determined after the end of the Plan Year as the percentage that
applies to the actual performance goal attained by the Company for the Plan
Year, provided, however, that the matching percentage shall not be less than
twenty-five percent (25%).

 

2



--------------------------------------------------------------------------------

4.   Effective as of December 15, 2009, the Plan is hereby amended, by
substituting the following for Section A-8.1 of the Plan:

A-8.1            Amendment and Termination,

This Supplement A may be amended or terminated in accordance with the provisions
of Section 12.1 and Section 12.2 of the Plan, provided however that the Chief
Executive Officer of the Company shall also have the authority to amend this
Supplement A at any time, and from time to time, with the advice of counsel, in
order to make this Supplement A consistent with the 401(k) Retirement Plan,
except that any such amendment that disproportionately affects the rights or
benefits of the Chief Executive Officer shall be approved by the Human Resources
Committee and further, that the Human Resources Committee shall be advised of
all amendments to the Plan.

IN WITNESS WHEREOF, Whirlpool Corporation has caused this Amendment to be
executed by its duly authorized officers who have hereto set their hands as of
the date first set forth above.

 

Whirlpool Corporation By:  

/s/ Jeff. M. Fettig

  Jeff M. Fettig,  

Chairman of the Board

and Chief Executive Officer

 

Attest: By:  

/s/ Robert J. LaForest

  Robert J. LaForest  

Associate General Counsel

and Assistant Secretary

 

3